Citation Nr: 1811350	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  08-07 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

The propriety of the reduction of the Veteran's disability rating for service-connected chronic obstructive pulmonary disease (COPD) with asthma from 100 percent to 30 percent, effective on September 19, 2006.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Navy from March 1987 to February 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which reduced the Veteran's 100 percent rating for COPD with asthma to 30 percent effective September 19, 2006.  The Veteran submitted a Notice of Disagreement with this rating decision in October 2011, a Statement of the Case was issued in August 2013 and the Veteran continued his appeal by submitting correspondence that served as a substantive appeal in August 2013.  Thus, the Board has jurisdiction to adjudicate the issue on appeal.


FINDING OF FACT

The Veteran was not provided notice or afforded due process protections prior to the reduction of his rating for service-connected COPD with asthma from 100 percent to 30 percent disabling effective on September 19, 2006.  


CONCLUSION OF LAW

The reduction of the rating for the service-connected COPD with asthma from 100 percent to 30 percent disabling, effective on September 19, 2006, is void ab initio.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.105(e), 3.344 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that the 100 percent rating for his COPD with asthma should be restored, effective the date of the reduction, because the reduction was void ab initio.

The Board finds that the 100 percent rating for the Veteran's service-connected COPD with asthma must be restored effective September 19, 2006.  By way of background, the RO granted service connection for bronchial asthma in a March 1988 rating decision.  In a June 2000 rating decision, the RO assigned a 100 percent rating for service-connected asthma, effective on April 5, 1999.  In a February 2005 rating decision, the RO reduced the Veteran's rating for the service-connected COPD (formerly rated as asthma), from 100 percent to 10 percent disabling, effective May 1, 2005.  The Veteran appealed the reduction and in a March 2011 decision, the Board restored the 100 percent rating effective May 1, 2005.

In a June 2011 rating decision, the RO implemented the Board's restoration of the Veteran's 100 percent rating effective May 1, 2005; however, in the same decision, the RO reduced the rating for COPD with asthma to 30 percent, effective to September 19, 2006 based on the results of a VA examination conducted on that date.  The Veteran was not provided with notice prior to the reduction or an opportunity to present evidence at a hearing.  It is this reduction that is currently at issue.

When determining whether a reduction was proper, the Board must first decide whether the RO satisfied the procedural due process requirements of 38 C.F.R. § 3.105(e).  This section provides that when a reduction in the evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction will be prepared setting forth all material facts and reasons.  The veteran must be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefor.  Additionally, a veteran must be given notice that he has: (1) 60 days to present additional evidence to show that compensation payments should be continued at the present level, and (2) 30 days to request a predetermination hearing.  38 C.F.R. § 3.105(e), (i).  

The due process requirements of 38 C.F.R. § 3.105 (e) were established to serve as a procedural protection against improper reductions of disability ratings.  The United States Court of Appeals for Veterans Claims has consistently held that when an RO reduces a veteran's disability rating without following the applicable regulations, the reduction is void ab initio (i.e., from the beginning).  See Greyzck v. West, 12 Vet. App. 288, 292 (1999); see also Hudgens v. Gibson, 26 Vet. App. 558, 564 (2014).  The law provides that where a rating reduction was made without observance of law, the erroneous reduction must be vacated and the prior rating restored.  Schafrath v. Derwinski, 1 Vet. App. 598, 595 (1991).

In this case, the Board finds that the necessary procedural steps were not followed, and thus the reduction at issue is void from its inception.  In a March 2011 decision, the Board restored the Veteran's 100 percent rating for COPD with asthma effective May 1, 2005.  Thus, as of September 19, 2006 (the effective date of the reduction at issue in this case) the Veteran was entitled to payment of compensation at the 100 percent rate.  Consequently, the RO's reduction in the evaluation of COPD from 100 percent to 30 percent resulted in a reduction of payable compensation benefits, and the notice provisions of 38 C.F.R. § 3.105(e) should have been followed.  

Because the Veteran was not provided proper notice and due process protections as set forth in 38 C.F.R. § 3.105(e), the reduction of the 100 percent rating for COPD to 30 percent was improper and void ab initio.  Thus, the 100 percent rating is reinstated for service-connected COPD with asthma, effective September 19, 2006.


ORDER

Entitlement to restoration of a 100 percent rating for service-connected COPD with asthma, effective September 19, 2006, is granted, subject to the rules and regulations governing the payment of VA monetary benefits.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


